Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 (see claim objection below) are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered.
 
To insure proper consideration and to the extent required by 37 CFR 1.56, applicant is required to update the information hereby incorporated by reference under the heading "Claim of Priority" by updating U.S. Patent Application 15/587,188 with corresponding U.S. Patent number 10,545,796 in the specification.

Claim Objections
Claims 1-3, 5, 8, 10-13 and 16-19 are objected to because of the following informalities:  
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  More specifically, claim number 16 is missing.
Misnumbered claims 17-20 have been renumbered 16-19 (for examination purpose the claim numbering is being examined as renumbered).

As to claim 1, line 24, the limitation(s) “work load tasks” should read --workload tasks--; lines 23-24, “the pending workload tasks” should read --the one or more pending workload tasks--.
As to claim 2, line 2, the limitation(s) “a scheduler” should read --the scheduler--.
As to claims 2, 5, 8 and 11-13, all instances of “the pending workload tasks” should read --the one or more pending workload tasks--.
As to claim 3, line 6, the limitation(s) “a scheduler” should read --the scheduler--.
As to claim 5, extra space at the end of the claim “…engine .”.
As to claim 8, lines 9-10, the limitation(s) “the portion of workload task” should read --the portion of the workload tasks--.
As to claim 10, lines 4-5, the limitation “the workload task currently executing” should read --the one of the workload tasks currently executing--; Lines 6-7, the limitation “the high priority workload tasks scheduled for execution by the scheduler” should read --the workload tasks scheduled for execution by the scheduler having higher priority--.
As to claims 16 and 18, these claims are objected for the same reason as claim 1 above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the local cache" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

The following limitations are unclear
As to claim 12, line 6, it is unclear whether “the workload task” refers to one, any or all the workload tasks [claim 12, line 2] currently executing having a lower priority in comparison to the high priority task (one of the one or more pending workload tasks).  For examination purpose the limitation is treated as “one of the workload tasks” in light of applicant’s specification [paragraphs 103, 184 and 299] for the remainder of the office action.



Allowable Subject Matter
Claims 1-9, 11 and 13-19 are allowed.
Claims 10 and 12 are allowable by overcoming the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in independent claims 1, 16 and 18.
Identify computing resources currently executing scheduled workload tasks; identify one or more pending workload tasks to be scheduled for execution; wherein each of the computing resources lack current available capacity to execute additional scheduled workload tasks; define a Service Level Target (SLT) for each of the scheduled workload tasks currently executing via the plurality of computing resources and for each of the one or more pending workload tasks to be scheduled for execution; terminate one of the scheduled workload tasks currently executing via the plurality of computing resources based on the defined SLTs for the respective workload tasks; schedule one of the pending workload tasks into capacity within the plurality of computing resources freed up by the terminated workload task [resource manager used of resources by executing sessions, col. 2, lines col. 6, lines 3-9 and 26-31; executing sessions, Fig. 5; resource manager manages resources used by executing sessions and resources needed by an arriving session, col. 2, lines 30-60; col. 6, lines 3-9 and 26-31; arrived/waiting sessions, Fig. 5; executing sessions and arriving sessions with corresponding QoS’s, col. 2, lines 32-49; preempting executing session based at least in part on insufficient resources after QoS shrinking of respective sessions, col. 6, lines 38-48; col. 10, lines 37-63; preempting executing session to free up sufficient resources to execute additional session based at least in part on insufficient resources after QoS shrinking of respective sessions, col. 6, lines 38-48] was disclosed in US Patent 6,212,562.  Thin provisioning or over committing of available resources and subsequent reclaiming of unused resources for meeting performance goal (i.e. SLT) [paragraph 4] was disclosed in US PG Pub. 20180314632.  A thin provisioning module maintaining a reserve threshold of resources by triggering release of resources to replenish a resource pool or preventing the pool from falling below the reserve threshold [paragraph 55] was disclosed in US PG Pub. 2008/0005468.  The prior art(s) of record when taken individually or in combination do not expressly teach or render obvious “an excessive allocation condition at the compute cloud attributable to the workload tasks currently executing exceeding a maximum allocation threshold…to bring the compute cloud below the maximum allocation threshold” as a whole as recited in claims 1, 16 and 18. 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skill in the art before the effective filing date of the claimed invention would have combined them to arrive at the present invention as recited in the context of independent claims 1, 16 and 18 as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199